Exhibit 10.1


Execution Copy




RAILCAR MANAGEMENT TRANSITION AGREEMENT
This RAILCAR MANAGEMENT TRANSITION AGREEMENT (this “Agreement”) is made and
entered into as of December 16, 2016 (the “Effective Date”), by and among
AMERICAN RAILCAR LEASING LLC, a Delaware limited liability company (“ARL”),
AMERICAN RAILCAR INDUSTRIES, INC., a North Dakota corporation (“ARI”), and,
solely for purposes of ARTICLE VI and ARTICLE IX, AMERICAN ENTERTAINMENT
PROPERTIES CORP., a Delaware corporation (“AEPC”), SMRSH LLC, a Delaware limited
liability company, and SMBC RAIL SERVICES LLC, a Delaware limited liability
company. ARL and ARI are at times referred to herein individually as a “Party”
and collectively as the “Parties”.
WHEREAS, pursuant to that certain Equity and Asset Purchase Agreement, dated as
of the date hereof (as amended, supplemented or modified from time to time, the
“Purchase Agreement”), by and among ARL, AEPC, AEP Rail Corp. (collectively with
AEPC, “Sellers”), SMBC Rail Services LLC (“Buyer”) and Sumitomo Mitsui Banking
Corporation, solely for the purposes of ARTICLE I and XI therein, Buyer has
agreed to acquire and Sellers have agreed to sell all of the issued and
outstanding membership interests of ARL, as more fully described in the Purchase
Agreement;
WHEREAS, prior to the consummation of the transactions contemplated by the
Purchase Agreement, ARL has operated a railcar leasing business on behalf of the
Group Companies and as an agent and as manager on behalf of the ARI Entities (as
each such term is defined below);
WHEREAS, after the consummation of the transactions contemplated by the Purchase
Agreement, ARL intends to continue to operate a railcar leasing business on
behalf of the Group Companies and ARI intends to operate a railcar leasing
business on behalf of the ARI Entities;
WHEREAS, ARI may, at a later date and with the mutual agreement of ARI and any
RemainCo (as such term is defined below), become a manager or successor manager
under a railcar management agreement with such RemainCo; and
WHEREAS, in anticipation of the transactions to be consummated pursuant to the
Purchase Agreement, the Parties wish to conduct an orderly separation of their
respective leasing businesses, including, among other things: (i) by
transitioning the management of the ARI Entities’ railcar leasing business from
ARL to ARI; (ii) by discharging certain obligations by and among the Group
Companies and the ARI Entities; (iii) by ARI’s agreement to certain
non-solicitation covenants; in each case, on the terms and conditions set forth
herein; and (iv) by providing a mechanism for the possible later transition of
the management of each RemainCo’s railcar leases from ARL to ARI.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I.
DEFINITIONS
1.01    The following terms in this Agreement shall have the meaning given to
such term as follows:
“Action” means any claim, action, cause of action, suit, litigation,
controversy, arbitration, investigation, formal inquiry, audit, hearing, charge,
complaint, demand or notice of legal, administrative or other proceeding by or
before any Governmental Entity or similar Person or body.





--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For the avoidance of doubt, unless
otherwise specified herein, the Group Companies shall be deemed Affiliates of
Sellers (and vice versa) prior to and at the Initial Closing, and shall be
deemed to be Affiliates of Buyer (and vice versa) after the Initial Closing,
except that each RemainCo shall be deemed to be an Affiliate of Sellers (and
vice versa) after the Initial Closing. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by Contract or otherwise, and the terms “controlled” and
“controlling” have meanings correlative thereto.
“Agency Shared Railcar Lease Agreement” means any lease Contract for any rolling
stock or railcar, under which any of the Group Companies, either as original
named party or as assignee, successor-in-interest, or designee, acts in a
capacity as, or is named in a capacity that includes acting as, agent for the
owner of rolling stock or railcars, either under the original Contract or under
any of the riders, amendments, or supplements thereto.
“ARI Acknowledgment” means a Contract between the Customer, ARL and ARI, in a
form of notice and acknowledgment reasonably satisfactory to ARL and ARI, which
upon execution by the Customer, ARL and ARI, provides that (i) ARI Railcars
pursuant to an ARI-ARL Shared Railcar Lease Agreement or ARI Only Shared Railcar
Lease Agreement between the Customer and ARL, shall be governed by a new
contractual arrangement between Customer and ARI on terms that are substantially
similar to the existing terms of such Shared Railcar Lease Agreement (or, at the
request of the Customer after a draft of such ARI Acknowledgement is delivered
to the Customer, are on any such terms that ARI may agree to in its sole
discretion (except that any revision to or omission of the release specified in
clause (iv) shall require the consent of ARL)), (ii) any guarantors of such
Shared Railcar Lease Agreement will continue to provide a guarantee under such
new contractual arrangement, (iii) if applicable, any credit support be provided
to ARI and (iv) ARL be released from its obligations with regards to ARI
Railcars.
“ARI Books and Records” means originals or copies of any books and records,
documents, data and information (in each case, in whatever form maintained) in
the possession or control of the Group Companies that pertain or relate to the
assets, liabilities, properties, businesses, conduct and operations of the ARI
Entities, including, without limitation, ARI Data.
“ARI Data” means all data relating to the ARI Railcars within the Management
System (as that term is defined in ARTICLE III).
“ARI Entities” means, collectively, ARI and its Subsidiaries.
“ARI Entity Railcars” means railcars owned (or leased as lessee) by any ARI
Entity.
“ARI Only Shared Railcar Lease Agreement” means any Shared Railcar Lease
Agreement pursuant to which the only railcars and rolling stock that are leased
are ARI Railcars.
“ARI Railcars” means the rolling stock and railcars owned by ARI or its
Subsidiaries other than Longtrain.
“ARI-ARL-Longtrain Shared Railcar Lease Agreement” means any Shared Railcar
Lease Agreement pursuant to which ARI Railcars, Longtrain Railcars and ARL
Railcars are leased.


 
2
 






--------------------------------------------------------------------------------




“ARI-ARL Shared Railcar Lease Agreement” means any Shared Railcar Lease
Agreement pursuant to which both ARI Railcars and ARL Railcars are leased.
“ARI-ARL RMA” means that certain Railcar Management Agreement, dated February
29, 2012, amended as of December 31, 2015, between ARI and ARL.
“ARL Railcars” means the rolling stock and railcars owned or leased (as lessee)
by ARL or its Subsidiaries.
“Business Day” means any day, other than a Saturday, Sunday or other day on
which banking institutions in the City of New York, New York, or in Tokyo,
Japan, are required or authorized by Law or executive order to be closed.
“CAA” means that certain Collateral Agency Agreement, dated July 20, 2004,
between U.S. Bank National Association, as Collateral Agent, ARL and each
Pledgor thereto.
“Change of Control” means, with respect to any party (i) a direct or indirect
transfer of the ownership of such party (other than to an Affiliate of such
party), whether voluntary or by law, such that one or more transferees that did
not immediately prior to such transfer control fifty percent (50%) or more of
such party’s voting rights directly or indirectly controls fifty percent (50%)
or more of such party’s voting rights after such transfer or (ii) any other
sale, lease, license, transfer, purchase or other disposition of all or
substantially all of the business of a party (other than to an Affiliate of such
party), whether such sale is structured as a sale of stock, sale of assets,
merger, consolidation, share exchange, business combination, reorganization,
recapitalization, liquidation, dissolution or otherwise.
“Contract” means any agreement, indenture, undertaking, instrument, contract,
purchase order, promise, loan, note, lease or other legally binding commitment
or obligation, whether written or oral and whether express or implied.
“Covered Affiliate” means, as of the date of measurement, any Person that is
Controlled, directly or indirectly, by Carl C. Icahn (“Icahn”), other than (a)
(i) any company listed as an issuer on the most recent Schedule 13F filed by
Icahn with the Securities and Exchange Commission as of the date hereof or as of
the Initial Closing or (ii) any other Public Company in which Icahn or any of
the Covered Affiliates has an interest as of the date hereof or acquires an
interest after the date hereof, including ARI (except, in each case of the
foregoing clauses (i) and (ii), to the extent that the applicable company ceases
to be a Public Company), or (b) any direct or indirect Subsidiary of any company
included within the foregoing clause (a); provided, that, notwithstanding the
foregoing, Icahn Enterprises, L.P. shall be considered a Covered Affiliate. For
purposes of this definition, “Control” means possession, directly or indirectly,
of power to elect a majority of the board of directors or other governing body
of an entity (whether through ownership of securities or partnership or other
ownership interests, by Contract or otherwise) and, without limiting the
generality of the foregoing, (x) a Person who possesses, directly or indirectly,
the power to Control the general partner of a limited partnership shall be
deemed to Control such limited partnership, and (y) a Person who possesses,
directly or indirectly, the power to Control the manager or managing member of a
limited liability company shall be deemed to Control such limited liability
company. For purposes of this definition, “Public Company” means an entity
having securities which are (i) listed on any tier of the New York Stock
Exchange or the NASDAQ Stock Market or any other similar national or
international securities exchange or (ii) quoted on any tier of the OTC Markets
Group (including, without limitation, the OTCQX, OTCQB and OTC Pink
marketplaces) or any other similar national or international quotation service.
For the avoidance of doubt, none of Cadus Corporation, CVR Energy, Inc., CVR
Partners, LP, CVR Refining, LP, Federal-Mogul Holdings Corporation, Tropicana
Entertainment Inc., Viskase Companies Inc., Voltari Corporation or any


 
3
 






--------------------------------------------------------------------------------




of their respective Subsidiaries shall be considered Covered Affiliates or
Affiliates of ARI, unless and until any such Person ceases to be a Public
Company or becomes a wholly owned Subsidiary of Icahn.
“Customer” means a party to any Shared Railcar Lease Agreement (other than
Sellers, any ARI Entity or any Group Company) or any other Person (other than
Sellers, any ARI Entity or any Group Company) who guarantees or is otherwise
liable for the obligations of any such party under such Shared Railcar Lease
Agreement.
“Enforceability Exceptions” means bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar Law of general application affecting
or relating to the enforcement of creditors’ rights generally or general
principles of equity, whether considered in a proceeding at Law or in equity.
“Governmental Approval” means the consent, approval, license, Permit, order,
qualification, authorization of, or registration or other action by, or any
filing with or notification to, any Governmental Entity.
“Governmental Entity” means any (i) federal, state, local, municipal, foreign or
other government, (ii) governmental or quasi-governmental entity of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), whether foreign or domestic, or (iii) body
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature,
whether foreign or domestic, including any arbitrator or arbitral tribunal or
panel.
“Governmental Order” means any binding and enforceable order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Entity.
“Group Companies” means, collectively, ARL and its Subsidiaries; provided, that
RemainCo shall not be a Group Company after the Initial Closing.
“Group Company Credit Facilities” means the credit facilities set forth on
Schedule D hereto.
“Initial Closing” means the completion of the purchase of all the membership
interests of ARL by SMBC Rail Services LLC, as contemplated by the Purchase
Agreement.
“Initial Closing Date” means the actual date and time of the Initial Closing.
“LAA” means that certain Amended and Restated Lease Administration Agreement,
dated October 2, 2006, between ARL, ARL Lease Administrators LLC, U.S. Bank
National Association, and the Tranche II Owners thereto.
“Law” means any federal, state or local law (including common law), statute,
ordinance, rule, regulation, judgment, order, injunction, stipulation,
determination, decree, interpretation, bulletin, circular letter, published
opinion, declaration, arbitration award or agency requirement or directive of,
or by, any Governmental Entity.
“Longtrain” means Longtrain Leasing III, LLC, a Delaware limited liability
company and a Subsidiary of ARI.
“Longtrain Acknowledgment” means a Contract between the Customer, ARL and ARI,
in a form of notice and acknowledgment that is reasonably satisfactory to ARL
and ARI, which upon the execution by


 
4
 






--------------------------------------------------------------------------------




the Customer, ARL and ARI (as agent for Longtrain), provides that (i) Longtrain
Railcars or ARI Railcars pursuant to a Longtrain-ARL Shared Railcar Lease
Agreement, Longtrain Only Shared Railcar Lease Agreement or ARI-ARL-Longtrain
Shared Railcar Lease Agreement between the Customer and ARL, shall be governed
by a new contractual arrangement between Customer and ARI (as agent for
Longtrain) on terms that are substantially similar to the existing terms of such
Shared Railcar Lease Agreement (or, at the request of the Customer after a draft
of such Longtrain Acknowledgement is delivered to the Customer, are on any such
terms that Longtrain may agree to in its sole discretion (except that any
revision to or omission of the release specified in clause (iv) shall require
the consent of ARL)), (ii) any guarantors of such Shared Railcar Lease Agreement
will continue to provide a guarantee under such new contractual arrangement,
(iii) if applicable, any credit support be provided to ARI (as agent for
Longtrain) and (iv) ARL be released from its obligations with regards to the ARI
Railcars or Longtrain Railcars.
“Longtrain-ARL RMA” means that certain Railcar Management Agreement, dated
January 29, 2015, between Longtrain and ARL.
“Longtrain-ARL RMA Consent” means the applicable consents necessary with respect
to the Longtrain-ARL RMA to effect the resignation of ARL as Manager under the
Longtrain-ARL RMA and the appointment of ARI as Successor Manager under the
Longtrain-ARL RMA or the termination of the Longtrain-ARL RMA and the entering
into of a railcar management agreement between Longtrain and ARI, including the
requisite consent of the noteholders under the Longtrain Indenture.
“Longtrain-ARL Shared Railcar Lease Agreement” means any Shared Railcar Lease
Agreement pursuant to which both Longtrain Railcars and ARL Railcars are leased.
“Longtrain Indenture” means that certain Indenture, dated January 29, 2015, by
and between Longtrain and U.S. Bank National Association, as Indenture Trustee.
“Longtrain Only Shared Railcar Lease Agreement” means any Shared Railcar Lease
Agreement pursuant to which the only railcars and rolling stock that are leased
are either (i) Longtrain Railcars or (ii) Longtrain Railcars and ARI Railcars.
“Longtrain Railcars” means the rolling stock and railcars owned by Longtrain.
“Mileage Payments” means compensation by railroads paid to owners of railcars or
their assignees as a result of such owner supplying railcars used to transport
commodities on such railroad’s system.
“Mileage Report” means any report from a railroad or the Association of American
Railroads (or any successor thereto) concerning mileage or mileage compensation
with respect to railcars administered under the LAA.
“New ARI Bank Account” means a bank account that shall be managed by ARL until
the Initial Closing and managed by ARI thereafter, which for the avoidance of
doubt shall not be the Lockbox Account (as defined in the ARI-ARL RMA).
“Permits” means permits, licenses, approvals, certificates, governmental
qualifications, registrations, orders, variances, waivers and other
authorizations of and from all Governmental Entities.
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, joint stock
company, Governmental Entity, unincorporated


 
5
 






--------------------------------------------------------------------------------




organization or association, trust, joint venture, association or other similar
entity, whether or not a legal entity.
“Pre-Closing Transition Period” means the period of time beginning on the
Effective Date and ending on the Initial Closing Date.
“RemainCo” means each entity that is, as of the date of its formation, a
Subsidiary of ARL and that is formed prior to or contemporaneously with the
Initial Closing in order to hold the RemainCo Railcars. There shall not be more
than two separate Persons that constitute a RemainCo.
“RemainCo Books and Records” means originals or copies of any books and records,
documents, data and information (in each case, in whatever form maintained) in
the possession or control of the Group Companies that pertain or relate to the
assets, liabilities, properties, businesses, conduct and operations of any
RemainCo, including, without limitation, RemainCo Data.
“RemainCo Data” means all data relating to the RemainCo Railcars within the
Management System.
“RemainCo RMA” means each Railcar Management Agreement to be entered into by and
between ARL and RemainCo as of the Initial Closing Date.
“RemainCo Railcars” means those rolling stock and railcars the ownership of
which (or the rights therein as lessee) are transferred to any RemainCo by a
Group Company on or before the Initial Closing Date, but only to the extent
that, as of the relevant date, such rolling stock or railcars are owned (or
leased as lessee) by such RemainCo.
“RemainCo Start Date” means the date on which ARI becomes the manager or
successor manager under any RemainCo RMA, as applicable to the RemainCo Railcars
that are owned (or leased as lessee) by the RemainCo party to such RemainCo RMA,
in accordance with the terms of the applicable RemainCo RMA.
“Representative” means, with respect to any Person, the directors, officers,
principals, partners, managers, members, employees, attorneys, advisors, agents,
stockholders, equity holders, consultants, independent accountants, investment
bankers, counsel or other representatives of such Person and of such Person’s
Affiliates or, with respect to Sellers, such Sellers’ respective Covered
Affiliates.
“Redacted Information” means any information with regards to pricing, monetary
amounts, fees, car numbers, and term.
“Shared Railcar Lease Agreement” means any lease Contract for any rolling stock
or railcar, under which any of the Group Companies, either as original named
party or as assignee, successor-in-interest, or designee, acts in a capacity as,
or is named in a capacity that includes acting as, agent for the owner of
rolling stock or railcars (other than if the only owner or owners thereunder are
one or more Group Companies), either under the original Contract or under any of
the riders, amendments, or supplements thereto.
“Specified Obligations” means any Obligations of the Group Companies (i) under
the ARI-ARL RMA and the Longtrain-ARL RMA that, solely to the extent provided
for in either such agreement, survive following termination of such agreement
and (ii) under this Agreement solely to the extent that such Obligations arise
during the Pre-Closing Transition Period.


 
6
 






--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be a, or control any, general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary and shall refer to any Subsidiaries that exist now or may be created
in the future.
“Third Party Approval” means any consent, agreement, sublicense, approval,
authorization, action, notice, estoppel certificate or waiver of, to or by any
third party (other than a Governmental Entity).
1.02    Interpretation and Construction. The words “hereof,” “herein,” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Terms defined in the singular shall have correlative meanings when
used in the plural, and vice versa. The headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Agreement is made to a Section or Article, such reference shall be to a
Section or Article of this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The Parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.
ARTICLE II.
GENERAL MANAGEMENT TRANSITION COVENANTS
2.01    General. Subject to the terms and conditions of this Agreement, during
the Pre-Closing Transition Period, the Parties shall use their respective
commercially reasonable efforts to cooperate with each other in all matters to
effect an orderly and smooth transition of the railcar leasing business of the
ARI Entities from ARL’s management to ARI’s management, and upon and following
any RemainCo Start Date, the management of the railcar leases of the applicable
RemainCo from ARL’s management to ARI’s management. ARL shall perform, and shall
cause the Group Companies to perform, the obligations set forth in this
Agreement in exchange for ARI’s agreement in Section 2.07 and Section 2.10. The
Group Companies shall receive no fee, commission or other payment for performing
the obligations set forth herein.
2.02    Ownership. To the extent that the Group Companies or ARI Entities (or
any of their respective Affiliates) own any property, assets, rights, licenses,
permits, titles or interests of any kind and nature that are owned or held for
the benefit of the other Party or its Subsidiaries, each Party hereby covenants
that it will (and it will cause its Affiliates to), from time to time upon the
other Party’s request, do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged and delivered, all further acts, conveyances,
transfers, assignments and assurances as reasonably may be required to convey or
transfer to


 
7
 






--------------------------------------------------------------------------------




the applicable Party, any such property, assets, rights, titles, interests,
liabilities, and/or obligations, as applicable, free and clear of all liens.
2.03    Coordinators. Each Party shall designate in writing a representative to
act as its primary contact person to coordinate the performance of this
Agreement (collectively, the “Coordinators”). Each Party may treat an act of a
Coordinator of the other Party as being authorized by such other Party without
inquiring behind such act or ascertaining whether such Coordinator had authority
to so act; provided, that, no such Coordinator has authority to amend this
Agreement or any of its terms. Each Party shall, as applicable, advise the other
Party in advance in writing of any change in the Coordinator, setting forth the
name of the Coordinator to be replaced and the name of the replacement, and
certifying that the replacement Coordinator is authorized to act for such Party
in all matters relating to this Agreement as provided in this Section 2.03.
ARL’s initial Coordinator shall be John O’Bryan. ARI’s initial Coordinator shall
be Jeffrey S. Hollister.
2.04    Level and Scope of Obligations. The Parties shall perform the
obligations set forth herein in compliance in all material respects with all
applicable Laws, rules and regulations, exercising the same degree of care,
quality and timeliness as each exercises in performing the same or similar
services for its own business. Nothing in this Agreement shall require the
Parties to perform, or cause to be performed, any obligations in a manner that
would constitute a violation of applicable Law.
2.05    Access. From and after the Effective Date until the earlier of the
Initial Closing Date or the termination of this Agreement in accordance with its
terms, ARL shall afford to the officers, employees, accountants, counsel and
other Representatives of ARI, reasonable access, during normal business hours
upon reasonable advance notice, to the books and records of ARL relevant to the
obligations hereunder (but not the Group Companies’ systems except to the extent
otherwise provided hereby or otherwise reasonably necessary to obtain access to
such books and records and only for such purpose) subject to ARTICLE VII hereof
and the terms of any confidentiality agreements or provisions between the Group
Companies and the ARI Entities set forth in the ARI-ARL RMA, Longtrain-ARL RMA,
LAA and CAA.
2.06    Books and Records.
(a)    Prior to the Initial Closing Date, Sellers shall use commercially
reasonable efforts to cause all ARI Books and Records in the possession of the
Group Companies to be segregated and delivered to ARI in such format as ARI may
reasonably request. From and after the Initial Closing Date, the Group Companies
shall use commercially reasonable efforts to deliver any ARI Books and Records
that may, from time to time, be in the possession of the Group Companies, to
ARI, at ARI’s cost and in such format as ARI may reasonably request. From and
after any RemainCo Start Date, the Group Companies shall use commercially
reasonable efforts to deliver the applicable RemainCo Books and Records that
may, from time to time, be in the possession of the Group Companies, to ARI, at
ARI’s cost (which ARI may recover from the applicable RemainCo) and in such
format as ARI may reasonably request.
(b)    In the event that, following such delivery, except as ARI may agree in
its sole discretion, (i) any copy, backup, image, or other form or version or
electronic vestige of any portion of such ARI Books and Records (or, after any
RemainCo Start Date, the applicable RemainCo Books and Records), remains
accessible to or discoverable or retrievable by Buyer or the Group Companies
(each, a “Residual Record”), or (ii) to the extent that any ARI Books and
Records (or, after any RemainCo Start Date, the applicable RemainCo Books and
Records) cannot reasonably be segregated from the other books and records of the
Group Companies (each, a “Combined Record” and, together with a Residual Record,
the “Maintained Records”), then, in the case of each (i) and (ii), from and
after the Initial Closing (or, in the case of RemainCo Books and Records, the
applicable RemainCo Start Date), ARL agrees that (X) it will not, and will cause
its


 
8
 






--------------------------------------------------------------------------------




Affiliates and their respective Representatives not to, intentionally use or
attempt to use any means to access, retrieve, restore, recreate, unarchive or
otherwise gain access to or view any Maintained Record for any purpose, and (Y)
it will, and will cause its Affiliates and their respective Representatives to,
keep such Maintained Records confidential and treat such information as
confidential information subject to ARTICLE VII hereof, in each case, subject to
the terms and conditions of this Agreement.
(c)    Until the expiration of four (4) years after all obligations under this
Agreement have been satisfied (or such later date as may be required by
applicable Law), the Group Companies shall maintain the Maintained Records, and
any books and records relating to the Group Companies’ management of the ARI
Entities’ railcar leasing business (and, with respect to any RemainCo or
RemainCo Railcars as to which the RemainCo Start Date has occurred, the Group
Companies’ management of the applicable RemainCo Railcars prior to such RemainCo
Start Date) and the provision of services hereunder (collectively, the “Total
Record”), to the extent consistent with how such books and records were kept by
the Group Companies with respect to the ARI Entities’ (and, as applicable,
RemainCo’s) business prior to the consummation of the transactions contemplated
by the Purchase Agreement (taking into account any change in the keeping of
books and records that is necessary or reasonably desirable as a result of this
Agreement and the transactions contemplated by the Purchase Agreement).
Notwithstanding the foregoing sentence, the Group Companies shall keep such
books and records for a longer period of time as expressly directed in writing
by ARI if ARI notifies ARL in writing that, in ARI’s reasonable discretion, the
preservation of such books and records is necessary or advisable in connection
with any pending or threatened Action that may involve ARI or any of its
Affiliates (or, with respect to any RemainCo with respect to which the RemainCo
Start Date has occurred, the applicable RemainCo).
(d)    Using only those Representatives of ARL that have a bona fide need to
handle such information, ARL shall until the expiration of four (4) years after
all obligations under this Agreement have been satisfied (or such later date as
may be required by applicable Law) make the Total Record (including financial
data required for filings and audits, in either electronic or paper form)
available to the ARI Entities for use and copying (i) upon reasonable written
notice, during normal business hours, (ii) subject to reasonably imposed
security procedures and limitations, (iii) at ARI’s cost and (iv) subject to
compliance with ARTICLE VII. The Group Companies shall not access or use the
Total Record, except as expressly directed in writing by ARI or as required by
applicable Law, and shall destroy (unless prohibited from destroying by
applicable Law) and certify the destruction of such books and records upon ARI’s
request.
(e)    After the Initial Closing, except as ARI might agree in its sole
discretion or as contemplated by this Agreement, if any Group Company receives
Customer information related to the ARI Entity Railcars (or, after any RemainCo
Start Date, the applicable RemainCo Railcars), it will (i) deliver such
information to ARI, (ii) cease any review of such information, (iii) provide
written notice to ARI regarding receipt of such information and (iv) reasonably
cooperate with ARI in seeking to prevent such Group Company’s receipt of such
information. After the Initial Closing except as ARL might agree in its sole
discretion or as contemplated by this Agreement, if any ARI Entity receives
Customer information related to the ARL Railcars (or related to any railcars
that cease to be a RemainCo Railcar, prior to the applicable RemainCo Start
Date), it will (i) deliver such information to ARL, (ii) cease any review of
such information, (iii) provide written notice to ARL regarding receipt of such
information and (iv) reasonably cooperate with ARL in seeking to prevent such
ARI Entity’s receipt of such information.
(f)    Notwithstanding anything to the contrary set forth in this Section 2.06,
nothing in this Section 2.06 shall require any Group Company to take any action
if such action would reasonably be expected to impair its ability to perform its
obligations under the ARI-ARL RMA or the Longtrain-ARL RMA at any time such
agreement remains in effect.


 
9
 






--------------------------------------------------------------------------------




2.07    Non-Solicitation. From the Effective Date until twenty-four (24) months
after the Initial Closing Date, ARI shall not directly or indirectly, solicit
for employment or hire any employee of any of the Group Companies; provided,
however, that ARI or its Affiliates may solicit for employment or hire (a) as of
the Effective Date, the individuals listed in Schedule A-1 hereto, (b) the
individuals listed in Schedule A-2 hereto, each of whom may be solicited during
the Pre-Closing Transition Period and who may be hired on or following the
Initial Closing, (c) those employees of the Group Companies identified by
Sellers to Buyer on a final list of individuals who will be employed by Sellers,
ARI or their respective Affiliates following the Initial Closing in accordance
with the timing set forth in the Purchase Agreement or (d) any Person who is
terminated or otherwise discharged by any of the Group Companies following the
Initial Closing whether with or without cause. The foregoing sentence is
referred to herein as the “Non-Solicitation/Non-Hire Provision.” The
Non-Solicitation/Non-Hire Provision shall lapse and be of no further force or
effect, without any further action by any Person, immediately upon a Change of
Control of ARL that occurs following the Initial Closing.
2.08    Transition Assistance. During the Pre-Closing Transition Period, ARL
shall make the individuals listed in Schedule A-2 hereto available on a
reasonable basis to the ARI Entities to assist in planning and preparing for the
transition to ARI of the management of the ARI Entities’ railcar leasing
businesses, including assisting the ARI Entities in hiring employees and
engaging third party contractors, if necessary; provided, that, assistance
provided pursuant to this Section 2.08 shall not adversely disrupt such
individual’s day-to-day duties to ARL. For the avoidance of doubt, any
assistance provided by ARL employees to ARI pursuant to the terms of the ARI-ARL
RMA or the Longtrain-ARL RMA shall continue to be provided until such time as
each such agreement is discharged and released in accordance with the terms of
this Agreement.
2.09    ARL Only Railcar Lease Agreements. Nothing herein shall require ARL to
cooperate or assist ARI with ARI’s solicitation of or ARI’s entering into any
lease Contract for any rolling stock or railcars with any counterparty to a
lease Contract of ARL, if such counterparty is not a Customer, except that (i)
ARL will provide to ARI as soon as practicable following the Effective Date, all
contact information for all customers that are a party to an Agency Shared
Railcar Lease Agreement (other than a Shared Railcar Lease Agreement), along
with copies of all such Agency Shared Railcar Lease Agreements (other than
Shared Railcar Lease Agreements and the Redacted Information); (ii) ARL shall
from time to time provide ARI with copies of any additional contact information
or such Agency Shared Railcar Lease Agreements (other than a Shared Railcar
Lease Agreement and the Redacted Information) that come into any Group Company’s
possession prior to the Initial Closing as soon as practicable after taking
possession thereof; (iii) ARL has provided to ARI, or from time to time will
provide as soon as practicable following the Effective Date, all contact
information for all customers that have purchased ARI railcars prior to the date
hereof or that do purchase ARI railcars from and after the date hereof until
Initial Closing; (iv) nothing in this Section 2.09 shall relieve ARL of any of
its obligations under the ARL-ARI RMA or the ARL-Longtrain RMA until such time
as each such agreement is discharged and released in accordance with the terms
of this Agreement; (v) nothing herein shall prohibit ARI from soliciting any
customer, including, without limitation, any customer that is counterparty to a
lease Contract of ARL; and (vi) ARL shall make John O’Bryan available on a
reasonable basis to the ARI Entities to provide strategic planning assistance in
connection with the ARI Entities’ activities under this Section 2.09.
2.10    Discharge of Obligations. As of, and simultaneously with, the Initial
Closing, the Group Companies and ARI Entities hereby agree, without any further
action by any party, that any Contract or arrangement, including, without
limitation, the agreements listed on Schedule E hereto, between any of the Group
Companies on the one hand and any of the ARI Entities on the other hand shall be
terminated (other than the ARI-ARL RMA, the Longtrain-ARL RMA, the CAA and the
LAA which shall be terminated pursuant


 
10
 






--------------------------------------------------------------------------------




to Section 4.02 and Section 5.03, as applicable), and all obligations, duties,
and liabilities (collectively, “Obligations”) thereunder shall be discharged and
released hereby, and that such Obligations shall thereafter have no further
force or effect (other than Obligations under the ARI-ARL RMA, the Longtrain-ARL
RMA, the CAA and the LAA which shall be discharged and released pursuant to
Section 4.02 and Section 5.03, as applicable); provided, that, nothing herein
contained shall discharge or release or be deemed to discharge or release any
Group Company or ARI Entity from its respective Obligations under (A) the
agreements specifically listed on Schedule B hereto to the extent provided on
Schedule B and (B) this Agreement (except that any Specified Obligations defined
in clause (ii) of the definition of Specified Obligations shall be irrevocably
discharged and released hereby only with respect to ARL and such Specified
Obligations instead shall be undertaken by AEPC in accordance with Section
6.01(a) hereof).
2.11    Payments. From and after the Initial Closing Date, if any Party or its
Subsidiaries receives any money (including payment of any account receivables)
or any payment that is attributable to a lease, good or service provided by the
other Party or its Subsidiaries pursuant to the provisions of this Agreement or
any other Contract, then the receiving Party shall hold such money or payment in
trust for the respective other Party or Subsidiary, pay or transfer such money
or payment, without setoff, to such other Party or Subsidiary as soon as
practicable following receipt thereof and, in any case, within ten (10) Business
Days from the date of receipt by the receiving Party or Subsidiary of such money
or payment. In all cases where any payments are to be shared or reapplied among
the Group Companies and ARI Entities, the payments shall first be applied to the
oldest unpaid invoices of each of them, pro rata, and then to the next oldest
unpaid invoices of each of them, pro rata, and so on. Notwithstanding the other
provisions of this Section 2.11, all payments received by either party that are
governed by the terms of the Longtrain-ARL RMA, the LAA or the CAA at any time
shall be subject to and handled in accordance with the terms of such agreement
(subject to the provisions of Section 5.02(d)).
2.12    Contact Information. ARL has provided, or will provide as soon as
practicable following the Effective Date, to ARI, all contact information for
all customers that are a party to a Shared Railcar Lease Agreement, along with
copies of all of the Shared Railcar Lease Agreements (other than the Redacted
Information related only to ARL railcars) and correspondence and documentation
and database information relating to ARI Railcars and Longtrain Railcars,
including as to payment history (the “SRLA Information/Documents”).
2.13    Pre-Closing SRLA Information/Documents. ARL shall provide ARI with
copies of any additional SRLA Information/Documents that come into any Group
Company’s possession prior to the Initial Closing as soon as practicable after
taking possession of such SRLA Information/Documents.
2.14    Necessary Notices. If applicable, in connection with the ARI
Acknowledgements, the Longtrain Acknowledgements, and the assignments of Shared
Railcar Lease Agreements to be made pursuant to this Agreement, ARL shall
provide all necessary notices of the ARI Entities ownership (1) to each railroad
from which Mileage Payments or Mileage Reports are delivered, (2) to the
Official Railway Equipment Register, (3) to any Customers, and (4) to any other
applicable third parties.
2.15    Management Services.
(a)    Services Provided. The Parties acknowledge and agree that, prior to the
Effective Date, ARL staff uses the Management System, on behalf of ARI and
Longtrain in connection with ARL’s role as manager under the ARI-ARL RMA and the
Longtrain-ARL RMA, to perform certain data administration services, including
data input, reporting and extraction, related to the following functions: (1)
fleet management; (2) customer and vendor billing coordination and payment; (3)
production of


 
11
 






--------------------------------------------------------------------------------




management reports; (4) repair and maintenance; (5) general record-keeping; (6)
regulatory compliance; and (7) marketing, re-leasing and sales (such data
administration services, collectively, the “Services”). From and after the
Effective Date and until ARI confirms in writing that ARI is independently able
to perform the Services using the Management System, but in no event later than
six (6) months after the Initial Closing Date, each Group Company will continue
to use the Management System to provide the Services or permit ARI resources to
use the Management System to perform the Services (if the Parties so determine
pursuant to Section 2.15(b)) in a manner consistent with the past practice of
ARL under the ARI-ARL RMA and the Longtrain-ARL RMA prior to the Effective Date.
ARI shall provide such confirmation as soon as reasonably practicable. For the
avoidance of doubt, (x) the Group Companies shall not be responsible for the
provision of any Services other than to the extent that ARL was providing such
Services to ARI or Longtrain prior to the Effective Date, and (y) ARI and
Longtrain shall be responsible for all business decisions related to the
functions set forth above and the Group Companies’ obligations under this
Section 2.15(a) shall be limited to data administration in connection therewith.
For the avoidance of doubt, any assistance provided by ARL employees to ARI
pursuant to the terms of the ARI-ARL RMA or the Longtrain-ARL RMA shall continue
to be provided until such time as each such agreement is discharged and released
in accordance with the terms of this Agreement.
(b)    Resources. The Services shall be provided by a combination of (1) ARL
employees; (2) ARI employees, who shall be engaged in connection with the
Services at ARL’s reasonable request; or (3) temporary workers, consultants or
contractors, to be retained by ARL with ARI’s prior written consent, such
consent not to be unreasonably withheld. The Parties shall cooperate in good
faith to determine the appropriate number and combination of the foregoing
individuals.
(c)    Costs. ARL’s provision of the Services shall be at ARI’s expense and
shall be calculated based on the fully-loaded overhead cost to ARL of the staff
used to perform the Services. In the event that the Services are provided by
temporary workers, consultants or contractors engaged by ARL in accordance with
Section 2.15(b), ARI shall be responsible for the fully-loaded cost of any such
temporary workers, consultants or contractors.
(d)    Limitation of Liability; Indemnity. In no event will ARL be liable to ARI
in connection with providing Services other than in the case of (a) the fraud,
gross negligence or willful misconduct of ARL or any of the Group Companies, or
(b) a breach of the confidentiality obligations in ARTICLE VII by ARL or any of
the Group Companies. ARI will indemnify, defend, and hold ARL harmless against
any and all claims, liabilities, damages, losses, costs, expenses (including,
but not limited to, settlements, judgments, court costs and reasonable
attorneys’ fees), fines and penalties (“Losses”) arising out of or relating to
ARL’s or any Group Company’s performance of the Services under this Agreement,
except to the extent that such Losses are the result of (x) the fraud, gross
negligence or willful misconduct of ARL or any of the Group Companies, or (y) a
breach of the confidentiality obligations in ARTICLE VII by ARL or any of the
Group Companies.
ARTICLE III.
INTELLECTUAL PROPERTY
3.01    ARI Data. All ARI Data shall belong solely and exclusively to ARI and
shall be provided to ARI prior to or contemporaneously with the Management
System.
3.02    Management System License.


 
12
 






--------------------------------------------------------------------------------




(a)    By no later than thirty (30) days after the Effective Date, the Group
Companies shall provide ARI with complete copies of the software system that ARL
uses for the management of owned and leased railcar fleets, including, without
limitation, all of the software (in both object code and source code form),
scripts, configuration data, system set-up data, other data tables (but not ARL
railcar or railcar lease data), interfaces, conversions, database backup and
restore procedures, disaster recovery procedures and other non-hardware
components and information reasonably necessary to make the system operational,
as well as related documentation (collectively, the “Management System”). ARL
shall provide ARI any updates, upgrades or enhancements developed during the
Pre-Closing Transition Period as soon as reasonably practicable. ARL shall have
no duty to provide any updates, upgrades or enhancements developed after the
Initial Closing Date, nor any obligation to correct any errors in the Management
System. ARL shall use commercially reasonable efforts to ensure that (i) the
copies of the Management System delivered to ARI do not contain the Group
Companies’ confidential customer data (other than the Management System itself)
and (ii) that the copies of the Management System retained by ARL do not include
the confidential information of Sellers, their Covered Affiliates and any ARI
Entities; provided, that, the Group Companies may retain a copy of the ARI Data
to the extent necessary and solely for purposes of providing the services
related to the Management System in this Section 3.02. The Management System is
being provided on an as-is basis without any representations or warranties of
any kind. For the avoidance of doubt, the license granted hereunder shall
supersede any license to the Management System granted in the LAA with respect
to ARI only, and Longtrain shall receive the benefits and burdens of both the
license granted in the LAA and the license granted hereunder, except that
nothing herein shall add to the burdens or reduce the rights of Longtrain or its
successors and assigns under the LAA.
(b)    From and after the Effective Date, ARL shall and does grant the ARI
Entities (the “Licensees”) a non-exclusive, worldwide, perpetual, irrevocable,
fully paid-up, non-transferrable (except as set forth herein), non-sublicensable
(except as set forth herein), royalty-free right and license to: (i) copy,
install, execute, use, and allow use of the Management System by the Licensees
and their respective employees, agents and independent contractors solely for
the Licensees’ internal business purposes in connection with the Licensees’
railcar leasing businesses; (ii) deploy and allow access to the Management
System online in conjunction with the Licensees’ internal business purposes
substantially consistent with the deployment and allowance of access prior to
the Effective Date, including, but not limited to, on Internet websites
available to customers and/or the public; (iii) modify, adapt, translate,
enhance, improve, and create derivative works from the Management System, which
adaptations, translations, enhancements, improvements, and derivative works
shall be the sole and exclusive property of Licensees; provided, that, any such
ownership does not in any way interfere with or diminish ARL’s ownership of, and
rights to, the Management System and shall not confer any additional rights to
Licensees of the Management System; (iv) use the Management System for purposes
of development, testing, back-up, disaster recovery, high availability,
clustering and archiving; (v) use the Management System on any or all current
and future operating systems and any or all current and future hardware
platforms on which the Management System (in its current form or as modified by
or on behalf of Licensees) is capable of running, regardless of hardware or
operating system capacity; and (vi) transfer the Management System to other
systems, hardware platforms or locations owned or controlled by a Licensee
within any of its global computing environments. Licensees may exercise the
foregoing rights and licenses through their own personnel or through third-party
service providers (including consultants, outsourcing providers, and disaster
recovery providers) and, in connection with such exercise, Licensees may grant a
limited sublicense to such parties, on terms no less restrictive than those
contained herein. For the avoidance of doubt, Licensees may not use the
foregoing rights and licenses to provide railcar management services to, or to
use the Management System or any portion thereof on behalf of or for the benefit
of any Person that is not a Licensee or a Covered Affiliate, and Licensees may
not transfer, sell, assign or otherwise dispose of the license granted
hereunder; provided, that, Licensees shall be entitled to (i) assign their
rights to and obligations regarding the Management System to one or more of


 
13
 






--------------------------------------------------------------------------------




their Covered Affiliates; (ii) assign their rights to and obligations regarding
the Management System to any subsequent purchaser of all or substantially all of
the Licensees’ leasing business (whether such sale or transfer is structured as
a sale of a division, sale of a Subsidiary, sale of stock, sale of assets,
merger, recapitalization or otherwise); (iii) collaterally assign the Management
System to their lender(s) and hypothecate, pledge or otherwise use the
Management System as security in connection with financing transactions; (iv)
pledge a copy of the Management System pursuant to a provision in any of its
intercreditor agreements substantially similar to Section 8 of the LAA; or (v)
use the Management System for the benefit of any Person as part of a sale/lease
back or structured financing transaction, where such Person owns railcars but is
not engaged in the operation or leasing of railcars except through a third party
manager.
(c)    The Group Companies shall own all right, title and interest in and to any
intellectual property rights (including, without limitation, any inventions,
works of authorship, processes, methods, algorithms, software and data
structures) that are created by the Group Companies in the course of performance
of this Agreement. The ARI Entities shall have, and the Group Companies hereby
grant to the ARI Entities, a non-exclusive, worldwide, perpetual, irrevocable,
fully paid-up, royalty free right and license to fully exploit any intellectual
property rights that are created by the Group Companies in the course of
performance of this Agreement and that relate to or would be advantageous if
used in the railcar leasing business, whether or not such intellectual property
rights are created specifically and exclusively for the ARI Entities.
(d)    For a period beginning on the Effective Date and ending on the date that
is nine (9) months after the Initial Closing Date, ARL shall provide reasonable
assistance and training to ARI in connection with the implementation and use of
the Management System; provided, that, such assistance does not adversely
disrupt the day-to-day business of ARL. Notwithstanding anything to the contrary
contained in this Section 3.02, ARL shall have no duty to provide ARI with
access to any maintenance or support services that are provided by third
parties.
(e)    Upon ARI’s written request, the Group Companies shall permanently delete
all ARI Data (and, upon and following any RemainCo Start Date, all applicable
RemainCo Data) and provide written certification of destruction signed by an
authorized officer. To the extent that any ARI Data or, as applicable, RemainCo
Data, cannot be deleted (e.g., ARI Data or RemainCo Data on archived backup
tapes), it shall be treated as a Maintained Record in accordance with Section
2.06. Notwithstanding the foregoing, in no event shall the Group Companies be
requested to take any action pursuant to this Section 3.02(e) if such action
would reasonably be expected to impair its ability to perform its obligations
under the ARI-ARL-RMA or the Longtrain-ARL RMA.
3.03    Trademark License.
(a)    ARI shall and does grant to the Group Companies the right and license to
use the trademarks identified in the attached Schedule C (the “Licensed
Trademarks”) in connection with the operation of and products associated with
operating a railcar leasing business. ARI grants the foregoing license for a
period of six (6) months from and after the Initial Closing Date or such longer
time period permitted by Section 3.03(b), solely to facilitate the removal of
Licensed Trademarks from any and all vehicles, facilities, signage, railcars,
equipment, stationery, business cards, advertising materials, web content,
inventory, packaging, product, service and training literature, credit and
collection materials and all other similar materials of the Group Companies;
provided, however, that during such six (6) month transition period, subject to
Section 3.03(b), the Group Companies shall use commercially reasonable efforts
to change the Group Companies’ corporate names and to discontinue the use of the
name “American Railcar” and the other Licensed Trademarks as soon as
practicable.


 
14
 






--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, (i) if there is an outstanding Group
Company Credit Facility currently in place with regards to any particular Group
Company, that Group Company shall not be required to change its corporate name
if it includes the Licensed Trademarks or any other similar term or derivative
thereof until such time as such Group Company Credit Facility is refinanced,
repaid, matured or otherwise terminated, and (ii) ARL shall not be required to
remove the licensed trademarks from any Group Company railcars bearing those
marks until such time as a railcar requires cleaning, maintenance or repair work
or is otherwise in the possession or control of ARL.
(c)    ARL acknowledges that it shall not have and shall not acquire any rights
to or interest in the Licensed Trademarks and any derivatives thereof, and that
all use of the Licensed Trademarks and any derivatives thereof, and any goodwill
arising from such use, shall inure solely to the benefit of ARI. Neither during
the term of this license, nor after its expiration or termination shall ARL (i)
assert, or permit or assist any third party to assert, any claim to the Licensed
Trademarks or any goodwill relating to them; or (ii) adopt or use any name or
mark that is a derivative of the Licensed Trademarks or is substantially similar
to or likely to cause confusion with the Licensed Trademarks.
(d)    ARL shall provide ARI with a written report on a quarterly basis,
beginning on the first day of the first fiscal quarter following the Initial
Closing and on the first day of each fiscal quarter thereafter, and ending with
the fiscal quarter following the Initial Closing during which the Licensed
Trademarks cease to be used by any Group Company or to appear on any ARL
Railcars, that provides: (i) the name of every Subsidiary that continues to
include the Licensed Trademarks or any other similar term or derivative thereof;
(ii) the identification number of every railcar from which the Licensed
Trademarks or any other similar term or derivative thereof have been removed
during the preceding quarter; and (iii) a status update regarding any events
that have occurred and any events that are expected to occur within the next
thirty (30) days described in Section 3.03(b). ARI shall also have the right to
inquire at any reasonable time about, and ARL shall provide, the status of
specific events related to Group Company Credit Facilities and railcars in each
case that continue to include the Licensed Trademarks or any other similar term
or derivative thereof.
(e)    ARL shall, and shall cause any Group Company to, notify relevant third
parties, including Customers and vendors, of the change of name of any relevant
Group Company within thirty (30) days of the legal name change of such entity,
and shall upon request, provide ARI with written evidence that it has done so.
ARTICLE IV.
TRANSITION OF ARI RAILCARS
4.01    ARI Shared Railcar Lease Agreements.
(a)    ARI Acknowledgments. As soon as reasonably practicable, but no later than
twenty (20) Business Days after the Effective Date, ARL and ARI shall request
that each Customer to an ARI-ARL Shared Railcar Lease Agreement or ARI Only
Shared Railcar Lease Agreement execute an ARI Acknowledgment. ARL and ARI shall
cooperate in directing each such Customer to make the proper payments to a New
ARI Bank Account. At ARI’s request, the Group Companies shall execute and
deliver customary and confirmatory assignments and, if necessary or appropriate,
customary and confirmatory bills of sale evidencing ARI’s ownership of the ARI
Railcars and ARI’s status as lessor.
(b)    Evidence of Assignment at or prior to Initial Closing.


 
15
 






--------------------------------------------------------------------------------




(i)    At the Initial Closing, or prior to the Initial Closing if requested by
ARI, with respect to each ARI-ARL Shared Railcar Lease Agreement where the
Customer has not executed an ARI Acknowledgment, the Group Company party to the
ARI-ARL Shared Railcar Lease Agreement and ARI shall execute and deliver an
assignment and assumption agreement and, if necessary or appropriate, a
customary and confirmatory bill of sale, each in a form reasonably satisfactory
to ARL and ARI, evidencing the transfer of the interest of the applicable Group
Company in the corresponding ARI Railcars and such ARI-ARL Shared Railcar Lease
Agreement only with respect to the ARI Railcars to ARI.
(ii)    At the Initial Closing, or prior to the Initial Closing if requested by
ARI, with respect to each ARI Only Shared Railcar Lease Agreement where the
Customer has not executed an ARI Acknowledgment, the Group Company party to the
ARI Only Shared Railcar Lease Agreement and ARI shall execute and deliver an
assignment and assumption agreement and, if necessary or appropriate, a
customary and confirmatory bill of sale, each in a form reasonably satisfactory
to ARL and ARI, evidencing the transfer of the interest of the applicable Group
Company in the corresponding ARI Railcars and such ARI Only Shared Railcar Lease
Agreement to ARI.
(iii)    Within three (3) Business Days following the date of the execution and
delivery specified in Sections 4.01(b)(i) and 4.01(b)(ii), ARL shall deliver
executed transfer notices in form and substance reasonably satisfactory to ARI
to each applicable Customer, notifying such Customer of the assignment of the
ARI-ARL Shared Railcar Lease Agreement with respect to the ARI Railcars or the
ARI Only Shared Railcar Lease Agreement, as applicable.
(iv)    After the Initial Closing, where the Customer has not executed an ARI
Acknowledgment, with respect to any ARI Railcars that are removed from any
ARI-ARL Shared Railcar Lease Agreement, the Group Companies will provide
commercially reasonable confirmations or undertakings confirming that the
ARI-ARL Shared Railcar Lease Agreement no longer applies to such ARI Railcars.
(v)    After the Initial Closing, where the Customer has not executed an ARI
Acknowledgment with respect to the ARI Railcars, the Group Companies will
provide reasonable confirmations or undertakings in favor of ARI’s existing or
future lending groups, in a manner no more burdensome than the manner in which
such actions were taken in respect of the Longtrain financings, including by
providing access to the ARI-ARL Shared Railcar Lease Agreements and the payments
in respect thereof (but in no event will this include acting as manager).
(vi)    After the Initial Closing, where the Customer has not executed an ARI
Acknowledgment with respect to the ARI Railcars, the Group Companies will not
amend any ARI-ARL Shared Railcar Lease Agreement with respect to the ARI
Railcars without the prior written consent of ARI, and will follow all
reasonable requests and directions from ARI with respect to remedial or
enforcement actions thereunder with respect to the ARI Railcars to the extent
necessary or appropriate to preserve or enforce ARI’s rights thereunder. ARI
will indemnify, defend, and hold ARL harmless against any and all Losses arising
out of or relating to (1) ARL’s taking any action directed by ARI under this
Section 4.01(b)(vi), (2) any breach by ARI under any ARI-ARL Shared Railcar
Lease Agreement or (3) the ARI Railcars under any ARI-ARL Shared Railcar Lease
Agreement that is assigned pursuant to Section 4.01(b)(i) above. ARL will
indemnify, defend, and hold ARI harmless against any and all Losses arising out
of or relating to ARL’s failing to take any action directed by ARI in accordance
with this Section 4.01(b)(vi) or arising out of or relating to a breach by ARL
under any ARI-ARL Shared Railcar Lease Agreement with respect to ARI Railcars.


 
16
 






--------------------------------------------------------------------------------




(c)    Further Efforts. For a period of one (1) year after the Initial Closing,
with respect to each ARI-ARL Shared Railcar Lease Agreement where the Customer
has not executed an ARI Acknowledgment, ARL shall use its commercially
reasonable efforts to work together with ARI to obtain an executed ARI
Acknowledgment from such Customer and ARI agrees to cooperate with ARL for this
purpose (which, for the avoidance of doubt, shall not be more burdensome than
ARL’s requesting such Customer to execute such ARI Acknowledgment during
ordinary course communications with such Customer).
4.02    Termination of ARI-ARL RMA. As of, and simultaneously with, the Initial
Closing, ARL and ARI hereby agree, without any further action by any Party, that
the ARI-ARL RMA shall be terminated and all Obligations under the ARI-ARL RMA
shall be discharged and released, and such Obligations shall thereafter have no
further force or effect. Notwithstanding the foregoing, any Specified
Obligations under the ARI-ARL RMA shall be discharged and released hereby, only
as to ARL, and ARL shall be irrevocably discharged and released from any further
Specified Obligations and such Specified Obligations instead shall be undertaken
by AEPC in accordance with Section 6.01(a) hereof.
ARTICLE V.
TRANSITION OF LONGTRAIN RAILCARS
5.01    Consents.
(a)    Efforts. ARI shall, and shall cause the ARI Entities to, use commercially
reasonable efforts to (i) obtain the Longtrain-ARL RMA Consent, (ii) obtain any
consents required to remove Longtrain from the LAA and (iii) obtain any consents
required to remove Longtrain from the CAA (together, the “Longtrain Consents”);
provided, that, such efforts shall not require any ARI Entity to pay any consent
fee or any similar fee. ARL shall use commercially reasonable efforts to assist
the ARI Entities with obtaining the Longtrain Consents. For six (6) months
following the Effective Date, ARI shall provide ARL and Buyer with prompt
updates with respect to material developments in its efforts to obtain the
Longtrain Consents and thereafter shall provide ARL and Buyer with bi-monthly
reports detailing ARI’s progress and negotiations with respect to obtaining the
Longtrain Consents. The actual date on which the last Longtrain Consent and the
transition from ARL to ARI as manager becomes effective is referred to herein as
the “Longtrain Termination Date”, which shall not be a date earlier than the
Initial Closing Date; provided, that, the date on which the transition from ARL
to ARI as a manager becomes effective shall not be after the later of (i) twenty
(20) Business Days following the date on which the Longtrain Consents become
effective; (ii) the Initial Closing Date; or (iii) the date of the written
confirmation under Section 2.15(a) hereof.
(b)    Designated Successor Manager. ARL hereby agrees (i) to serve as the
Successor Manager (as defined in the Longtrain-ARL RMA) under the Longtrain-ARL
RMA, only with respect to the Longtrain Indenture, in the case of a Manager
Termination Event (as defined in the Longtrain-ARL RMA) by ARI, or (ii) if the
Longtrain-ARL RMA is terminated and in connection therewith ARI and Longtrain
enter into a new railcar management agreement on substantially identical terms
as the Longtrain-ARL RMA, to serve as a successor manager under such new railcar
management, only with respect to the Longtrain Indenture, in the case of a
Manager Termination Event (as defined substantially the same as it is defined in
the Longtrain-ARL RMA) by ARI.
5.02    Longtrain Shared Railcar Lease Agreements
(a)    Longtrain Acknowledgments. As soon as reasonably practicable, but no
later than twenty (20) Business Days after the Effective Date, ARL and ARI shall
request that each Customer to a


 
17
 






--------------------------------------------------------------------------------




Longtrain-ARL Shared Railcar Lease Agreement, Longtrain Only Shared Railcar
Lease Agreement or ARI-ARL-Longtrain Shared Railcar Lease Agreement execute a
Longtrain Acknowledgment. Promptly following the Longtrain Termination Date, ARL
and ARI shall cooperate in directing each such Customer to make the proper
payments to a New ARI Bank Account.
(b)        Evidence of Assignment at or prior to Initial Closing.
(i)    At the Initial Closing, or prior to the Initial Closing if requested by
ARI, with respect to each ARI-ARL-Longtrain Shared Railcar Lease Agreement and
Longtrain-ARL Shared Railcar Lease Agreement where the Customer has not executed
a Longtrain Acknowledgment, the Group Company party to the ARI-ARL-Longtrain
Shared Railcar Lease Agreement or Longtrain-ARL Shared Railcar Lease Agreement,
as applicable, ARI and Longtrain (or ARI as agent for Longtrain), as applicable,
shall execute and deliver an assignment and assumption agreement, and, if
necessary or appropriate, a customary and confirmatory bill of sale, each in a
form reasonably satisfactory to ARL and ARI evidencing the transfer of the
interest of the applicable Group Company in the corresponding ARI Railcars and
Longtrain Railcars and such ARI-ARL-Longtrain Shared Railcar Lease Agreement or
Longtrain-ARL Shared Railcar Lease Agreement, as applicable, only with respect
to the ARI Railcars and Longtrain Railcars, to ARI or Longtrain (or to ARI as
agent), as applicable.
(ii)    At the Initial Closing, or prior to the Initial Closing if requested by
ARI, with respect to each Longtrain Only Shared Railcar Lease Agreement where
the Customer has not executed a Longtrain Acknowledgment, the Group Company
party to the Longtrain Only Shared Railcar Lease Agreement, ARI and Longtrain
(or ARI as agent for Longtrain), as applicable, shall execute and deliver an
assignment and assumption agreement, and, if necessary or appropriate, a
customary and confirmatory bill of sale, each in a form reasonably satisfactory
to ARL and ARI evidencing the transfer of the interest of the applicable Group
Company in the corresponding ARI Railcars and Longtrain Railcars and such
Longtrain Only Shared Railcar Lease Agreement to ARI or Longtrain (or to ARI as
agent), as applicable.
(iii)    Within three (3) Business Days following the date of the execution and
delivery specified in Sections 5.02(b)(i) and 5.02(b)(ii), ARL shall deliver
executed transfer notices in form and substance reasonably satisfactory to ARI
to each applicable Customer, notifying such Customer of the assignment of (1)
the ARI-ARL-Longtrain Shared Railcar Lease Agreement or Longtrain-ARL Shared
Railcar Lease Agreement with respect to the ARI Railcars or Longtrain Railcars
or (2) Longtrain Only Shared Railcar Lease Agreement.
(iv)    After the Initial Closing, where the Customer has not executed a
Longtrain Acknowledgment, with respect to any ARI Railcars or Longtrain Railcars
that are removed from any ARI-ARL-Longtrain Shared Railcar Lease Agreement or
Longtrain-ARL Shared Railcar Lease Agreement, the Group Companies will provide
commercially reasonable confirmations or undertakings confirming that the
ARI-ARL-Longtrain Shared Railcar Lease Agreement or Longtrain-ARL Shared Railcar
Lease Agreement no longer applies to such ARI Railcars or Longtrain Railcars.
(v)    After the Initial Closing, where the Customer has not executed a
Longtrain Acknowledgment with respect to the ARI Railcars or Longtrain Railcars,
the Group Companies will provide reasonable confirmations or undertakings in
favor of ARI’s or Longtrain’s existing or future lending groups, in a manner no
more burdensome than the manner in which such actions were taken in respect of
the Longtrain financings including by providing access to the ARI-ARL-Longtrain
Shared Railcar Lease Agreements or Longtrain-ARL Shared Railcar Lease Agreements
and the payments in respect thereof (but in no event will


 
18
 






--------------------------------------------------------------------------------




this include acting as manager, unless it is, at such time, acting as manager or
successor manager under the applicable railcar management agreement).
(vi)    After the Initial Closing, where the Customer has not executed a
Longtrain Acknowledgment with respect to the ARI Railcars or Longtrain Railcars,
the Group Companies will not amend any ARI-ARL-Longtrain Shared Railcar Lease
Agreement or Longtrain-ARL Shared Railcar Lease Agreement with respect to the
ARI Railcars or Longtrain Railcars without the prior written consent of ARI or
Longtrain, as applicable. ARI will indemnify, defend, and hold ARL harmless
against any and all Losses arising out of or relating to (1) any breach by ARI
under any ARI-ARL-Longtrain Shared Railcar Lease Agreement or Longtrain-ARL
Shared Railcar Lease Agreement or (2) the ARI Railcars or the Longtrain Railcars
under any ARI-ARL-Longtrain Shared Railcar Lease Agreement or Longtrain-ARL
Shared Railcar Lease Agreement that is assigned pursuant to Section 5.02(b)(i)
above and for which ARL is no longer acting as manager. ARL will indemnify,
defend, and hold ARI and Longtrain harmless against any and all Losses arising
out of or relating to a breach by ARL under any ARI-ARL-Longtrain Shared Railcar
Lease Agreement or Longtrain-ARL Shared Railcar Lease Agreement with respect to
ARI Railcars and Longtrain Railcars and for which ARL is no longer acting as
manager.
(c)    Further Efforts. For a period of one (1) year after the Initial Closing,
with respect to each Longtrain-ARL Shared Railcar Lease Agreement or
ARI-ARL-Longtrain Shared Railcar Lease Agreement, where the Customer has not
executed a Longtrain Acknowledgment, ARL shall use its commercially reasonable
efforts to work together with ARI to obtain an executed Longtrain Acknowledgment
from such Customer and ARI agrees to cooperate with ARL for this purpose (which,
for the avoidance of doubt, shall not be more burdensome than requesting such
Customer to execute such Longtrain Acknowledgment during ordinary course
communications with such Customer).
(d)    Subcontracting. After the Initial Closing but prior to the Longtrain
Termination Date, ARL and ARI hereby agree to a sub-contractual arrangement (the
“Subcontractor Agreement”) that shall take effect upon ARI’s written request,
pursuant to which (i) ARI hereby agrees to assume and perform all of ARL’s
obligations and duties under the Longtrain-ARL RMA (other than the Group
Companies’ obligations with respect to the Lockbox Account (as defined in the
LAA)), (ii) ARI will perform ARL’s obligations consistently with the Services
Standard (as defined in the Longtrain-ARL RMA) and will provide ARL on the fifth
(5th) Business Day of each calendar month with a certificate of an authorized
officer of ARI (1) certifying that ARI has performed its obligations and duties
under the Subcontractor Agreement and (2) detailing any material written
complaint made by any Customer in the prior calendar month regarding ARI’s
performance under the Subcontractor Agreement (without describing the identity
of the Customer) and any material claim or complaint in writing by any
noteholder under the Longtrain Indenture regarding the Subcontractor Agreement
(without describing the identity of the noteholder), (iii) that notwithstanding
the provisions of the Longtrain-ARL RMA that provide for certain fees to be paid
to ARL, from and after the Initial Closing Date until the Subcontractor
Agreement is terminated, ARL shall not be entitled to any fee, commission, or
other payment under the Longtrain-ARL RMA attributable to the period from and
after the Initial Closing Date until the Subcontractor Agreement is terminated
and shall as promptly as practicable deliver to ARI any such fees that it
receives attributable to such period, and (iv) that the Subcontractor Agreement
will continue until the earlier of (1) the date that is thirty (30) months after
the Initial Closing Date, (2) the Longtrain Termination Date, (3) the date upon
which ARI’s performance or non-performance has caused a Manager Termination
Event and (4) the date on which noteholders constituting the Requisite Majority
(as defined in the Longtrain Indenture) have complained to ARL or ARI in writing
about the Subcontractor Agreement. ARL and ARI hereby agree to work together, in
good faith, during the Pre-Closing Transition Period, to enter into a Contract
to more fully document, in a form reasonably satisfactory to ARL and ARI, the
Subcontractor Agreement.


 
19
 






--------------------------------------------------------------------------------




5.03    Termination of Longtrain Agreements. ARL and ARI hereby agree that as of
the effectiveness of the Longtrain Termination Date:
(a)    without any further action by any Party, that the Longtrain-ARL RMA shall
be terminated and all Obligations under the Longtrain-ARL RMA shall be
discharged and released, and such Obligations shall thereafter have no further
force or effect. Notwithstanding the foregoing, any Specified Obligations under
the Longtrain-ARL RMA shall be discharged and released hereby, only as to ARL,
and ARL shall be irrevocably discharged and released from any further Specified
Obligations, and such Specified Obligations instead shall be undertaken by AEPC
in accordance with Section 6.01(a) hereof; and
(b)    with respect to all ARI Railcars and Longtrain Railcars as to which an
ARI Acknowledgement or Longtrain Acknowledgement is in effect, ARI and ARL
shall, from time to time, take all steps required or appropriate to evidence
that Longtrain and ARI shall be removed, discharged and released or be deemed to
be discharged and released from its respective Obligations pursuant to the LAA
and CAA (with respect to the applicable ARI Railcars and Longtrain Railcars),
and, the ARI Railcars and the Longtrain Railcars, the Longtrain Only Shared
Railcar Lease Agreements and the ARI Only Shared Railcar Lease Agreements shall
be removed from the LAA and CAA (with respect to the applicable ARI Railcars and
Longtrain Railcars).
ARTICLE VI.
UNDERTAKINGS
6.01    AEPC Undertakings.
(a)    AEPC hereby undertakes the payment and performance of any Specified
Obligations that are discharged and released only with respect to the Group
Companies pursuant to this Agreement.
(b)    From and after the Initial Closing, AEPC will indemnify, defend, and hold
the Group Companies harmless against any and all Losses suffered or incurred by
the Group Companies arising out of or relating to the Subcontractor Agreement,
any ARI Entity’s obligations thereunder and any ARI Entity’s acts or omissions
with respect thereto, including without limitation, any act or omission or other
occurrence constituting (1) a breach or violation of any of the duties of the
Manager under the Longtrain-ARL RMA or (2) a Manager Termination Event for
purpose of the Longtrain-ARL RMA, and any such Losses suffered or incurred by
ARL under Section 12 of the Longtrain-ARL RMA, except to the extent that such
Losses are the result of the fraud, gross negligence or willful misconduct of
ARL or any of the Group Companies after the Initial Closing.
6.02    Costs and Expenses. During the period beginning on December 1, 2015 and
ending on the date that is twelve (12) months after the Initial Closing Date,
AEPC shall pay (or reimburse, as applicable) ARI the reasonable, documented and
out-of-pocket (i) legal and other professional fees and expenses incurred by the
ARI Entities in connection with the evaluation of the transactions contemplated
by this Agreement and the Purchase Agreement and potential alternative
transactions, and the due diligence and other activities relating to the
transactions contemplated by this Agreement and the Purchase Agreement and
potential alternative transactions, (ii) incremental costs of the ARI Entities
to hire employees and/or independent contractors to engage in or perform
activities previously engaged in or performed by the Group Companies under the
ARI-ARL RMA, the Longtrain-ARL RMA, the CAA and the LAA (it being understood
that the incremental costs of hiring independent contractors shall mean the
costs, if any, over and above the comparable costs of hiring an employee to
perform such work), including transition-related payments such as signing


 
20
 






--------------------------------------------------------------------------------




bonuses, relocation expenses, finders’ fees, recruiters’ fees and other
reasonable costs and expenses to hire or engage such individuals (but excluding
ordinary course compensation payable to any such employees and/or independent
contractors such as base salary, ordinary course bonuses, if any, and
independent contractor fees that are not incremental costs as described above),
(iii) taxes, other than franchise and income taxes, that directly relate to
separating the management of the railcars owned by the ARI Entities from the
Group Companies’ railcars, (iv) amounts payable by ARI to ARL in accordance with
Section 2.15(c) and Section 2.15(d) hereof, and (v) other costs and expenses to
be mutually agreed by AEPC and ARI, in their reasonable discretion, that relate
to separating the management of the railcars owned by the ARI Entities from the
Group Companies’ railcars.
6.03    Guarantee of SMRSH LLC and SMBC Rail Services LLC.
(a)    From and after the Initial Closing, subject to the conditions and
limitations set forth below, each of SMRSH LLC and SMBC Rail Services LLC
(collectively, the “SMBC Guarantors”), jointly and severally, hereby absolutely,
irrevocably and unconditionally guarantees, as principal and not as surety, to
the ARI Entities, (1) the due and punctual payment of all payment obligations of
the Group Companies under this Agreement, and (2) the full, complete and timely
performance of all covenants, agreements, duties and obligations applicable to
the Group Companies pursuant to this Agreement, in each case arising at or after
the Initial Closing (collectively, the “SMBC Guaranteed Obligations”).
(b)    Each of the SMBC Guarantors, jointly and severally, guarantees that the
SMBC Guaranteed Obligations will be duly and punctually paid or performed in
accordance with the terms of this Agreement. If for any reason the Group
Companies shall fail or be unable duly and punctually to pay or perform any of
the SMBC Guaranteed Obligations as and when the same shall become due or
otherwise required, then the SMBC Guarantors, jointly and severally, shall,
subject to the terms and conditions of this Agreement, forthwith duly and
punctually pay or perform such SMBC Guaranteed Obligation. From and after the
Initial Closing, each of the SMBC Guarantors further agrees that this Agreement,
to the extent it requires the payment of money, constitutes a guaranty of
payment when due and not of collection and is in no way conditioned or
contingent upon any attempt to collect from any Group Company. From and after
the Initial Closing, each of the SMBC Guarantor’s liability under this Agreement
shall be absolute, unconditional, irrevocable and continuing irrespective,
without limitation, of:
(i)    any lack of validity or enforceability of this Agreement as a result of
the application of any bankruptcy, insolvency, moratorium or other similar laws
relating to creditors’ rights and general principles of equity to each of the
SMBC Guarantors;
(ii)    any modification, amendment, consent, extension, forbearance or waiver
of or any consent to departure from this Agreement that may be agreed to by each
of the SMBC Guarantors;
(iii)    any action or inaction by any ARI Entity under or in respect of this
Agreement, or any failure, lack of diligence, omission or delay on the part of
any ARI Entity to enforce, assert or exercise any right, power or remedy
conferred on any ARI Entity in this Agreement;
(iv)    any merger or consolidation of either of the SMBC Guarantors or any of
their respective Affiliates into or with any Person, or any sale, lease or
transfer of any of the assets of the parties hereto or any other Person to any
other Person;
(v)    any change in the ownership of any of the parties hereto or any Person;
or


 
21
 






--------------------------------------------------------------------------------




(vi)    any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against either of the SMBC Guarantors or any other Person.
(c)    Each of the SMBC Guarantors hereby unconditionally waives (i) any and all
notices, including promptness, diligence, notice of acceptance of this Agreement
and any other notice with respect to any of the SMBC Guaranteed Obligations and
this Agreement, (ii) any presentment, demand, performance, protest, notice of
non-payment as the same pertains to any Group Company, suit or the taking of
other action by any ARI Entity against, and any other notice to, each of the
SMBC Guarantors with respect to any of the SMBC Guaranteed Obligations, (iii)
any right to require any ARI Entity to proceed against any Group Company or to
exhaust any security held by any ARI Entity or to pursue any other remedy with
respect to any of the SMBC Guaranteed Obligations, (iv) any defense based upon
an election of remedies by any ARI Entity, unless the same would excuse
performance by any Group Company under this Agreement with respect to any of the
SMBC Guaranteed Obligations and (v) any duty of any ARI Entity to advise each of
the SMBC Guarantors of any information known to any ARI Entity regarding any
Group Company or its ability to perform under this Agreement with respect to any
of the SMBC Guaranteed Obligations. From and after the Initial Closing, any ARI
Entity may at any time and from time to time without notice to or consent of any
SMBC Guarantor and without impairing or releasing the obligations of the SMBC
Guarantors hereunder, with respect to any of the SMBC Guaranteed Obligations,
(A) agree with any Group Company to make any change in the terms of the SMBC
Guaranteed Obligations, (B) take or fail to take any action of any kind in
respect of any security for the SMBC Guaranteed Obligations, (C) exercise or
refrain from exercising any rights against any Group Company or others, or (D)
compromise or subordinate the SMBC Guaranteed Obligations, including any
security therefor. Any other suretyship defenses are hereby waived by each of
the SMBC Guarantors with respect to any of the SMBC Guaranteed Obligations.
(d)    The provisions of this Section 6.03 shall continue to be effective or be
reinstated, as the case may be, if (i) at any time and to the extent that any
payment of any of the SMBC Guaranteed Obligations is rescinded or must otherwise
be returned by the payee thereof to any Group Company or the SMBC Guarantors
upon the insolvency, bankruptcy, reorganization or similar event of any Group
Company or the SMBC Guarantors, all as though such payment had not been made or
(ii) the obligations of each of the SMBC Guarantors under this Section 6.03,
with respect to any of the SMBC Guaranteed Obligations, are released in
consideration of a payment of money or transfer of property by any Group Company
or any other Person and to the extent that such payment, transfer or grant is
rescinded or must otherwise be returned by the recipient thereof to any Group
Company or the SMBC Guarantors upon the insolvency, bankruptcy, reorganization
or similar event of any Group Company or the SMBC Guarantors, all as though such
payment, transfer or grant had not been made.
ARTICLE VII.
CONFIDENTIALITY
7.01    Obligation.
(a)    In addition to any obligations of confidentiality pursuant to other
agreements between the Parties, without the prior written consent of the other
Party, each Party shall hold in confidence and not disclose to any third party
any confidential information received by it from the other Party or its
Affiliates or Representatives; provided, that, either Party may share with its
Representatives, in each case who have a “need to know” such confidential
information. “Confidential information” shall include any passwords or user IDs
related to the Management System or other intellectual property (the
“Information Technology”) provided by the Group Companies to the ARI Entities.


 
22
 






--------------------------------------------------------------------------------




(b)    ARI agrees that it is responsible for any action or failure to act that
would constitute a breach or violation of this Section 7.01 by ARI’s Covered
Affiliates or Representatives that received such information from ARL. ARL
agrees that it is responsible for any action or failure to act that would
constitute a breach or violation of this Section 7.01 by ARL’s Affiliates or
Representatives that received such information from ARI.
(c)    ARI agrees that to the extent that it or any of its Representatives uses
any Information Technology of the Group Companies in connection with this
Agreement (whether on-site or remotely), it will adhere to the terms for use of
such Information Technology, including any security rules, access agreements,
procedures, user IDs and passwords provided by ARL to ARI in connection with
such Information Technology. Within ten (10) business days of the Effective
Date, ARL and ARI will develop a protocol to prevent the sharing of
competitively sensitive information between the Parties post-Initial Closing.
(d)    For purposes of this Agreement, confidential information shall not
include information: (i) which is or becomes part of the public domain other
than through breach of this Agreement or through the fault of the receiving
Party; (ii) which is or becomes available to the receiving Party on a
non-confidential basis, directly or indirectly, from a source (other than a
Party to this Agreement, any Affiliate of ARL, any Covered Affiliate of ARI or
any Representative of any Party) that is not known by such Party, after
reasonable inquiry, to be bound by any confidentiality obligation to the other
Party, its Affiliates or its Representatives with respect to such information,
or otherwise known by such Party, its Affiliates or its Representatives, in each
case, after reasonable inquiry, to be prohibited from transmitting the
information to such Party, its Affiliates or its Representatives by a
contractual, legal or fiduciary obligation; (iii) which is required to be
disclosed by Law or governmental order; (iv) that is reasonably necessary to be
disclosed in connection with any Action or in any dispute with respect to this
Agreement (including in response to any summons, subpoena or other legal process
or formal or informal investigative demand issued to the disclosing party in the
course of any litigation, arbitration, mediation, investigation or
administrative proceeding); or (v) the disclosure of which is mutually agreed to
by the Parties in writing.
7.02    Effectiveness. The foregoing obligation of confidentiality shall be in
effect so long as obligations remain outstanding under this Agreement and for a
period of four (4) years thereafter.
7.03    Care and Inadvertent Disclosure. With respect to any confidential
information, each Party agrees as follows:
(a)    it shall use the same degree of care in safeguarding such information as
it uses to safeguard its own information which must be held in confidence; and
(b)    upon the discovery of any inadvertent disclosure or unauthorized use of
such information, or upon obtaining notice of such a disclosure or use from the
other Party, it shall take all necessary actions to prevent any further
inadvertent disclosure or unauthorized use.
7.04    Disclosure Required by Law. Notwithstanding anything in Section 7.01 to
the contrary, in the event that ARL (or its Affiliates or Representatives) or
ARI (or its Covered Affiliates or Representatives) is requested or required
under applicable Law or the applicable rules or regulations of any securities
exchange or similar self-regulatory organization having jurisdiction over such
Party, its Affiliates or its Representatives, as applicable (including by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process), to disclose any information
required to be treated as confidential pursuant to ARTICLE VII, it is agreed
that, to the extent permitted by applicable Law, such Party shall as promptly as
reasonably practicable (i) inform the other Party of the terms of any such
request


 
23
 






--------------------------------------------------------------------------------




or requirement, (ii) consult with the other Party on the advisability of taking
legally available measures to resist or narrow any such request or requirement
and (iii) cooperate with such other Party, at such other Party’s expense, in
pursuing any such reasonable measures that such other Party determines to seek
to resist or narrow any such request or requirement. In the event that
disclosure of such information is ultimately required, the disclosing Party
shall, to the extent permitted by applicable Law, give the other Party written
notice of the information to be disclosed as far in advance of its disclosure as
is practicable and then may furnish that portion (and only that portion) of such
information which it is required to disclose under such applicable Laws or rules
or regulations, and ARL and its Affiliates and Representatives and ARI and its
Covered Affiliates and Representatives, as the case may be, shall cooperate with
the other Party, at such other Party’s expense, in its reasonable efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded any information so furnished.
ARTICLE VIII.
TERM
8.01    Term. Except as otherwise provided in this ARTICLE VIII or as otherwise
agreed in writing by the Parties, this Agreement shall become effective as of
the Effective Date and shall terminate immediately upon the termination of the
Purchase Agreement if the Purchase Agreement is terminated prior to Initial
Closing; provided, that, notwithstanding the termination of this Agreement, the
license and rights granted in Section 3.02 shall survive such termination and
continue in perpetuity.
ARTICLE IX.
MISCELLANEOUS
9.01    Amendments. This Agreement may be amended, modified or supplemented only
by a written agreement executed and delivered by duly authorized officers of
both ARL and ARI or their applicable successors in interest. This Agreement may
not be amended, modified or supplemented except as provided in the immediately
preceding sentence and any purported amendment modification or supplement by
either party effected in a manner which does not comply with this Section 9.01
shall be void.
9.02    Successors and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns; provided, that, neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior written consent of the other Party.
Notwithstanding the foregoing, without the prior written consent of ARL, each of
ARI and its permitted assigns may at any time, in their sole discretion, assign,
in whole or in part, its rights and obligations pursuant to this Agreement (a)
to one or more of their Affiliates (provided such assignment in no way
increases, alters or changes any of the obligations hereunder, and provided,
further, that no such assignment shall relieve ARI of its obligations
hereunder); and (b) to any subsequent purchaser of all or substantially all of
the assets of the ARI Entities or all or substantially all of the assets of the
ARI Entities’ leasing business (whether any such sale is structured as a sale of
stock, sale of assets, merger, consolidation, share exchange, business
combination, reorganization, recapitalization, liquidation, dissolution or
otherwise).
9.03    Integration. This Agreement contains the entire agreement between the
Parties regarding the obligations hereof and supersedes any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way.
9.04    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in


 
24
 






--------------------------------------------------------------------------------




person, by e-mail (followed by overnight courier), or by registered or certified
mail (postage prepaid, return receipt requested) to the other Party as follows:
If to ARL, to:
American Railcar Leasing, LLC
100 Clark Street, Suite 201
St. Charles, MO 63301
Attention: John O’Bryan
E-mail: JObryan@arleasing.com

Only pre-Initial Closing, with a copy (which shall not constitute notice to ARL)
to:
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, NY 10017
Attention: Stuart Welburn
E-mail: Stuart.Welburn@ThompsonHine.com
Attention: Todd Mason
E-mail: Todd.Mason@ThompsonHine.com

Only post-Initial Closing, with a copy (which shall not constitute notice to
ARL) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: David Ingles
E-mail: David.Ingles@Skadden.com

If to ARI, to:
American Railcar Industries, Inc.
100 Clark Street
St. Charles, MO 63301
Attention: Yevgeny Fundler
E-mail: yfundler@americanrailcar.com

with a copy (which shall not constitute notice to ARI) to:


 
25
 






--------------------------------------------------------------------------------




Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Attention: James Bedar
E-mail: jbedar@brownrudnick.com


9.05    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the Law of
any jurisdiction other than the State of New York.
9.06    Waiver. The failure or delay of any Party to exercise or assert any of
its rights, powers or privileges hereunder shall not constitute a waiver of such
rights nor shall any single or partial exercise preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
9.07    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I)
ARISING UNDER THIS AGREEMENT OR FROM SUCH PARTIES PERFORMANCE UNDER THIS
AGREEMENT OR FROM THE FORMATION, BREACH, TERMINATION, VALIDITY, INTERPRETATION
OR ENFORCEMENT OF THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS AGREEMENT, OR ANY
OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH
PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
9.08    Jurisdiction and Venue.
(a)    Each of the Parties irrevocably and unconditionally:
(i)    submits itself and its property to the exclusive jurisdiction of any
state or federal court sitting in the State of New York in the County of New
York, in any Action or proceeding arising out of or in connection with or
relating to this Agreement, the transactions contemplated hereby, the formation,
breach, termination or validity of this Agreement or the recognition and
enforcement of any judgment in respect of this Agreement;
(ii)    agrees that all claims in respect of any Action or proceeding may be
heard and determined in any such court and agrees not to bring any Action or
proceeding arising out of or relating to this Agreement in any other court; and
(iii)    waives any defense (including inconvenient forum) that it may now or
hereafter have to the venue or jurisdiction or to the maintenance of any Action
or proceeding so brought and


 
26
 






--------------------------------------------------------------------------------




agrees not to plead the same, and waives any bond, surety or other security that
might be required of any other Party with respect thereto.
(b)    Each Party agrees that service of summons and complaint or any other
process that might be served in any Action or proceeding may be made on such
Party by sending or delivering a copy of the process to the Party to be served
at the address of the Party and in the manner provided for the giving of notices
in Section 9.04. Nothing in this Section 9.08, however, shall affect the right
of either Party to serve legal process in any other manner permitted by the Laws
of the State of New York. Each Party agrees that a final, non-appealable
judgment in any Action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by Law.
9.09    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
Law. If any portion of this Agreement is declared invalid for any reason in any
jurisdiction, such declaration shall have no effect upon the remaining portions
of this Agreement, which shall continue in full force and effect as if this
Agreement had been executed with the invalid portions thereof deleted.
9.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.
9.11    Rights of the Parties. Nothing expressed or implied in this Agreement is
intended or will be construed to confer upon or give any Person, other than the
Parties, including their respective Subsidiaries, any rights or remedies under
or by reason of this Agreement or any of the transactions contemplated hereby;
provided, that, Licensees are intended third party beneficiaries under Section
3.02.
9.12    Reservation of Rights. Either Party’s waiver of any of its remedies
afforded hereunder or at Law is without prejudice and shall not operate to waive
any other remedies which that Party shall have available to it, nor shall such
waiver operate to waive any Party’s rights to any remedies due to a future
breach, whether of a similar or different nature.
9.13    Relationship of the Parties. It is expressly understood and agreed that
in undertaking the obligations hereunder, each Party is acting as an independent
contractor and that this Agreement does not constitute either Party as an
employee, agent or other representative of the other Party for any purpose
whatsoever. Nothing in this Agreement provides either Party with the right or
authority to enter into any contract, warranty, guarantee or other undertaking
in the name or for the account of the other Party, or to assume or create any
obligation or liability of any kind, express or implied, on behalf of the other
Party, or to bind the other Party in any manner whatsoever, or to hold itself
out as having any right, power or authority to create any such obligation or
liability on behalf of the other or to bind the other Party in any manner
whatsoever (except as to any actions taken by either Party at the express
written request and direction of the other Party). It is the understanding and
intention of the Parties hereto that execution of and performance under this
Agreement shall create no “joint employer” relationship between them.
9.14    Conflict. In case of conflict between the terms and conditions of this
Agreement and any Schedule, the terms and conditions of such Schedule shall
control and govern as it relates to the Service to which those terms and
conditions apply.
9.15    Disputes. Prior to initiating any legal proceeding, the Parties shall
attempt in good faith to resolve any dispute arising out of or relating to this
Agreement promptly by negotiation between the Parties, which shall initially be
between the Primary Coordinators and as necessary shall be escalated to each
Party’s


 
27
 






--------------------------------------------------------------------------------




executive management in order to facilitate prompt resolution of the dispute. If
the dispute has not been resolved by negotiation within thirty (30) days after
either Party gives written notice of such dispute to the other Party, then
either Party shall have the right to initiate an Action.
9.16    Specific Performance. The Parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the Parties shall be entitled to seek
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the terms hereof, in addition to any other remedy at
Law or in equity. Each Party hereto expressly waives any requirement that any
other Party hereto obtain any bond or provide any indemnity in connection with
any action seeking injunctive relief or specific enforcement of the provisions
of this Agreement.
* * *




 
28
 






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


 
AMERICAN RAILCAR LEASING, LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 




 
AMERICAN RAILCAR INDUSTRIES, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 




 
AMERICAN ENTERTAINMENT PROPERTIES CORP., solely for purposes of ARTICLE VI and
ARTICLE IX
 
 
 
By:
 
 
Name:
 
 
Title:
 
 




 
 
 
SMRSH LLC, solely for purposes of ARTICLE VI and ARTICLE IX


 
 
 
By:
 
 
Name:
 
 
Title:
 
 




 
 
 
SMBC RAIL SERVICES LLC, solely for purposes of ARTICLE VI and ARTICLE IX
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 



Signature Page to Railcar Management Transition Agreement